WRIGHT, J.
The constitution of this State declares that, no lottery shall be authorized by this State, nor shall the sale of lottery tickets be allowed; Art. 3, section 28. And by the law it is provided that if any person make, or aid in making, or advertise or make public any scheme; or advertise or offer for sale any ticket; or sell, negotiate, or dispose of, or purchase or receive any ticket for, or in any lottery in this State, he shall be punished by fine or imprisonment, or both. Code, section 2730.
The reason and policy of this constitutional provision and this statute, unite in our opinion, to declare this contract void. The reason for such legislation is found in the language of the preamble to New York Act, upon the same subject; (Rev. Laws 1, 35.) “Whereas experience has proved, that private lotteries occasion idleness and dissipation, and hare been productive of frauds and impositions.” And we regard that the spirit and policy of the law is as much violated by an agreement or scheme of the character disclosed in this instance, as though repugnant in words to *135tbe express language of the Act. The general rule is that all agreements which have for their object anything which is repugnant to the general policy of the common law or contrary to the provisions of any statute, are void and will not be enforced. (1 Comyn 30). And so, again, a contract, which, in its execution, contravenes the policy and spirit of a statute, is equally void, as if made against its positive provisions. (3 Term. R.. 23.) And see remarks of Lord Mansfield in Holman v. Johnson, Cowp. 343; Hunt v. Knickerbocker, 5 John. 326; Belding v. Pitkin, 2 Caines 149; Mount v. Waite 7 John. 433; 1 Law & Equity, 466; Story on Contract, section 220.
Wo cannot but regard the transaction as a scheme in effect for the distribution of prizes by chance, (2 Bouvier’s Law Diet., Tit. Lottery,) and as such it should receive no sanction from the courts of the country. Public policy and the suppression of frauds and impositions require that such schemes should not receive legal toleration.
Judgment reversed.